PER CURIAM:
Marek Budnik, a native of Poland and a citizen of Germany, petitions for review of an order of the Board of Immigration Appeals (“Board”) affirming the immigration judge’s order denying his motion to reconsider its prior order, which denied his application for a waiver of inadmissibility under section 212(h) of the Immigration and Nationality Act. We have reviewed the record and the Board’s order and find that the Board did not abuse its discretion in affirming the decision of the immigration judge. See 8 U.S.C.A. § 1229a(c)(6) (West 2005); 8 C.F.R. § 1003.23(b)(2) (2006); Jean v. Gonzales, 435 F.3d 475, 481 (4th Cir.2006). Accordingly, we deny the petition for review for the reasons stated by the Board. See In re: Budnik, No. A73-554-240 (B.I.A. Nov. 30, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.